Case 1:19-mc-22331-CMA Document 1 Entered on FLSD Docket 06/06/2019 Page 1 of 4



                            UNITED STATED DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                           CASE NO.

  "LLOYD'S UNDERWRITERS" that subscribe
  to policy number MMF/1710, primary London
  reference number B0509QA025509 and excess
  London reference numbers QA025609,
  QA025709, QA025809 and              QA025909;
  ANTARES UNDERWRITING LIMITED for
  itself and on behalf of all members of Lloyd's
  Syndicate 1274 (AUL) for the operating year
  of 2009; CATLIN SYNDICATE LIMITED for
  itself and on behalf of all members of Lloyd's
  Syndicate 2003 (sjc) for the operating year of
  2009;          NOVAE            CORPORATE
  UNDERWRITING LIMITED and/or NOVAE
  SYNDICATES LIMITED for themselves and
  on behalf of all members of Lloyd's Syndicate
  2007 (NVA) for the operating year of 2009;
  ACE CAPITAL LIMITED, ACE CAPITAL
  IV LIMITED, and ACE CAPITAL V
  LIMITED for themselves and on behalf of all
  members of Lloyd's Syndicate 2488 (AGM)
  for the operating year of 2009; BRIT UW
  LIMITED for itself and on behalf of all
  members of Lloyd's Syndicate 2987 (BRIT) for
  the operating year of 2009; CHAUCER
  CORPORATE CAPITAL (NO. 3) LIMITED
  (formerly known as PEMBROKE 4000
  LIMITED)       and/or    PEMBROKE        4000
  LIMITED;        CHAUCER         CORPORATE
  CAPITAL (NO. 2) LIMITED, and/or
  IRONSHORE CORPORATE CAPITAL LTD.
  for themselves and on behalf of all members of
  Lloyd's Syndicate 4000 (PEM) for the
  operating year of 2009; ASPEN INSURANCE
  UK        LIMITED;        GREAT       LAKES
  REINSURANCE (UK) PLC; LEXINGTON
  INSURANCE             COMPANY;            AIG
  INSURANCE COMPANY OF CANADA
  (formerly known as AIG Commercial
  Insurance Company of Canada) and/or AIG
  COMMERCIAL INSURANCE COMPANY
  OF CANADA, CHARTIS EXCESS LIMITED


  MIA 31392552v1
  MIA 31423783v1
Case 1:19-mc-22331-CMA Document 1 Entered on FLSD Docket 06/06/2019 Page 2 of 4



  (formerly known as AIG Excess Liability
  Insurance International Limited) and/or AIG
  EXCESS      LIABILITY      INSURANC       E
  INTERNATIONAL LIMITED; ALLIED
  WORLD ASSURANCE COMPANY LTD.;
  ARCH INSURANCE COMPANY and/or
  ARCH INSURANCE CANADA LTD.; AXIS
  SPECIALTY INSURANCE COMPANY
  and/or AXIS SPECIALTY LIMITED;
  CHUBB INSURANCE COMPANY OF
  CANADA; ENDURANCE SPECIALTY
  INSURANCE            LTD.;       HOUSTON
  CASUALTY          COMPANY;        LIBERTY
  MUTUAL         INSURANCE        COMPANY;
  MARKEL BERMUDA LIMITED (formerly
  known as Max Bermuda Ltd.) and/or MAX
  BERMUDA LTD.; and XL INSUANCE
  COMPANY PLC (formerly known as XL
  Insurance Company Limited) and/or XL
  INSURANCE LIMITED,

          Petitioners,

  v.

  TD BANK, N.A.,

          Respondent.
                                               /

        PETITION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782 TO CONDUCT
                 DISCOVERY FOR USE IN FOREIGN PROCEEDING

          Petitioners (the “Insurers”) by and through their undersigned counsel, respectfully apply

  to this Court for an order authorizing them to serve the subpoena attached hereto as Exhibit A

  upon Respondent, TD BANK, N.A. (“TD Bank”), as well as for the entry of a protective order

  governing TD Bank’s production of documents pursuant to the subpoena. This Petition seeks the

  production of unredacted banking documents for accounts held at TD Bank and its corporate

  predecessor Commerce Bankcorp by the now-defunct law firm, Rothstein, Rosenfeldt, Adler,

  P.A. (“RRA”), funds operated by Banyon Funding, LLC, and other accounts related to Scott

                                                   2

  MIA 31423783v1
Case 1:19-mc-22331-CMA Document 1 Entered on FLSD Docket 06/06/2019 Page 3 of 4



  Rothstein for the time period from November 8, 2007 to November 10, 2009, which are

  identified in the Subpoena attached as Exhibit A (“Unredacted Banking Documents”), for use in

  a currently pending lawsuit in Ontario, Canada, between the Insurers and TD Bank.

          1.       This Petition meets all of the statutory and discretionary factors considered under

  28 U.S.C. § 1782.

          2.       Petitioners are parties in a proceeding in Canada in the Ontario Superior Court of

  Justice and seek the Unredacted Banking Documents from TD Bank for the purpose of using

  them in that proceeding.

          3.       Respondent is also a party to the proceeding in Canada and can be found or

  resides in this district.

          4.       Petitioners are not using this proceeding as an attempt to circumvent the

  requirements of any foreign tribunal.

          5.       The discovery sought is highly relevant to the Canadian litigation and is neither

  unduly burdensome nor intrusive.

          WHEREFORE, Petitioners respectfully request that this Court:

               a. Enter an order authorizing Petitioners to issue the subpoena for the production of

                   documents from Respondent in the form attached to the Petition as Exhibit A;

                   and

               b. Enter a Protective Order (attached to the Petition as Exhibit B) that will govern

                   TD Bank’s production of documents pursuant to the subpoena.




                                                    3

  MIA 31423783v1
Case 1:19-mc-22331-CMA Document 1 Entered on FLSD Docket 06/06/2019 Page 4 of 4




  Dated: June 6, 2019              Respectfully submitted,

                                   By:       /s/ Cristina B. Rodriguez
                                             Laura Besvinick
                                             Florida Bar No. 391158
                                             Cristina B. Rodriguez
                                             Florida Bar No. 0639982
                                             STROOCK & STROOCK & LAVAN LLP
                                             200 South Biscayne Boulevard, Suite 3100
                                             Miami, Florida 33131
                                             Telephone: (305) 358-9900
                                             Facsimile: (305) 789-9302
                                             lbesvinick@stroock.com
                                             cbrodriguez@stroock.com
                                             cfernandez@stroock.com

                                             Attorneys for the Insurers




                                         4

  MIA 31423783v1
